 


114 HR 5151 IH: To amend title 10, United States Code, to provide an extension of the special survivor indemnity allowance provided to widows and widowers of certain deceased members of the uniformed services.
U.S. House of Representatives
2016-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5151 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2016 
Mr. Grayson introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to provide an extension of the special survivor indemnity allowance provided to widows and widowers of certain deceased members of the uniformed services. 
 
 
1.Extension of special survivor indemnity allowance 
(a)Payment amount per fiscal yearParagraph (2)(I) of section 1450(m) of title 10, United States Code, is amended by striking fiscal year 2017 and inserting fiscal years 2017 and 2018. (b)DurationParagraph (6) of such section is amended— 
(1)by striking September 30, 2017 and inserting September 30, 2018; and (2)by striking October 1, 2017 each place it appears and inserting October 1, 2018. 
 
